      Case 8:19-cv-01256-DNH-CFH Document 20 Filed 03/16/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

 Petroleum Marketing Group, Inc., PMG
 Eastern Shore, LLC, and Ocean
 Petroleum, LLC

                                Plaintiffs,

     vs.                                                 No. 8:19-cv-01256-DNH-CFH



 Express Farm, Inc. and Xi Li

                                Defendants.

                                          STIPULATION

     All parties hereby stipulate under FED. R. CIV. P. 33(b)(2) that Defendants shall have

through and including March 23, 2020 to respond to the Interrogatories propounded by Plaintiffs

on February 14, 2020.



                                    Stipulated and agreed to:



 /s/ Urs Broderick Furrer                         /s/ Daniel J. Auerbach
 Urs Broderick Furrer, Esq.                       Daniel J. Auerbach Bar Number: 701417
 Harriton & Furrer, LLP                           Gamburg & Benedetto, LLC
 84 Business Park Drive, Suite 302                1500 John F. Kennedy Blvd., Suite 1203
 Armonk, New York 10504                           Philadelphia, PA 19102
 Telephone: (914) 730-3400                        Telephone: (215) 567-1486
 Fax: (914) 730-3405                              Fax: (215) 940-6661
 E-mail: UBFurrer@HFLawLLP.com                    E-mail: dan@gamburglaw.com

 Counsel for Plaintiffs                           Counsel for Defendants




                                              –1–
